Citation Nr: 0909683	
Decision Date: 03/16/09    Archive Date: 03/26/09

DOCKET NO.  07-32 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for chronic myelogenous 
leukemia (CML).


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel







INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968 
and from January 1991 to March 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.


FINDING OF FACT

The Veteran's CML was not present during service or for many 
years thereafter, and was not caused by any incident of 
service including Agent Orange exposure.


CONCLUSION OF LAW

CML was not incurred in or aggravated by service. 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service 
connection for a "chronic disease," such as leukemia, may 
be granted if manifest to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also 
be granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

A veteran who served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed during such 
service to certain herbicide agents (e.g., Agent Orange).  In 
the case of such a veteran, service incurrence for the 
following diseases will be presumed if they are manifest to a 
compensable degree within specified periods, even if there is 
no record of such disease during service: chloracne or other 
acneform diseases consistent with chloracne, type 2 diabetes, 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and sub-acute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, and trachea), and soft-tissue sarcomas. 38 U.S.C.A. § 
1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The chronicity provision of 38 U.S.C.A. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 U.S.C.A. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Veteran had active service from May 1966 to May 1968 and 
from January 1991 to March 1991.  His DD Form 214 shows 
foreign and/or sea service "USARV" as well as award of the 
Republic of Vietnam Campaign Medal and Vietnam Service Medal, 
which together indicate Vietnam service.

His service medical records do not show complaints, findings, 
or diagnoses of CML.

There is no evidence of CML in the year after service in 
Vietnam, or for many years later.  The Veteran was diagnosed 
with CML in April 2005, over a decade after the Veteran's 
last period of active duty during the Gulf War Era and 
decades after his service in Vietnam.  See Maxson v. West, 12 
Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) 
(service incurrence may be rebutted by the absence of medical 
treatment of the claimed condition for many years after 
service).

Although exposure to Agent Orange is conceded due to the 
Veteran's service in Vietnam, his current CML is not among 
the diseases listed as presumptively associated with Agent 
Orange exposure.  The Board notes that chronic lymphocytic 
leukemia is a listed disease, but not CML.  Thus, the Veteran 
is not entitled to service connection on a presumptive basis 
due to Agent Orange exposure.  38 C.F.R. § 3.309(e).  The 
Veteran may, nonetheless, establish service connection if the 
evidence shows that his current CML was, in fact, caused by 
exposure to Agent Orange or some other incident of service.  
See Combee v. Brown, F.3d at 1039 (Fed. Cir. 1994).

Dr. Pierce, the Veteran's treating physician, submitted a 
note in April 2005.  He states that the Veteran has a 
diagnosis of CML, and that the Veteran was exposed to Agent 
Orange.  Dr. Pierce did not give any opinion, in this note or 
in any other document of record, as to the likelihood that 
the CML caused or was related to Agent Orange exposure.

The Veteran has asserted that exposure to Agent Orange caused 
his CML because it was the only thing that could have given 
him the disease.  He notes that nobody in his family has the 
disease.  However, the Veteran, as a lay person, is not 
competent to give a medical opinion on the diagnosis or 
etiology of a condition.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  

The Veteran also asserted that his doctor told him that it 
was more than likely that his CML was caused by exposure to 
Agent Orange.  Hearsay medical evidence, as transmitted by a 
layperson, is of limited probative value.  The connection 
between what a physician said and a layperson's account of 
what he purportedly said is simply too attenuated and 
inherently unreliable to constitute medical evidence.  
Robinette v. Brown, 8 Vet. App. 69 (1995).

The National Academy of Science (NAS) in Update 2004, 
categorized certain health outcomes to have 
"inadequate/insufficient" evidence to determine whether an 
association exists between herbicide exposure and the 
development of the disease or disability.  This category is 
defined to mean that the available studies are of 
insufficient quality, consistency, or statistical power to 
permit a conclusion regarding the presence or absence of an 
association with herbicide exposure.  Health outcomes that 
met the inadequate/insufficient category include: leukemia 
(other than chronic lymphocytic leukemia (CLL)).  72 Fed. 
Reg. 32,395-01, 2007 WL 1668738 (Jun. 12, 2007).

The weight of the competent medical evidence demonstrates 
that the Veteran's CML began many years after service and was 
not caused by any incident of service, including Agent Orange 
exposure.  The Board concludes that the Veteran's CML was 
neither incurred in nor aggravated by service.  As the 
preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b)(2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Formerly, proper notice included asking 
the claimant to provide any evidence in his or her possession 
that pertains to the claim.  This element of notice was 
removed from 38 C.F.R. § 3.159, effective May 30, 2008 as to 
applications for benefits pending before VA or filed 
thereafter. Notice and Assistance Requirements, 73 Fed. Reg. 
23,353 (April 30, 2008).  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
appellant in May 2005 of the information and evidence needed 
to substantiate and complete claims for service connection, 
to include notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain.  VA has fulfilled its duty to assist the 
claimant in obtaining identified and available evidence 
needed to substantiate a claim.  The claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claims.

The Veteran was given the specific notice of the appropriate 
disability rating and effective date of any grant of service 
connection, as required by Dingess v. Nicholson, 19 Vet. App. 
473 (2006), in March 2007.  As the claim for service 
connection is being denied, issues concerning the disability 
evaluation and the effective date of the award do not arise 
in this instance and there is no prejudice to the appellant 
in the timing of this notice.  

VA also has a duty to assist the claimant in the development 
of the claim.  VA has obtained the available service medical 
records, VA treatment records, and private treatment records.  
The Board finds that a VA examination is not necessary in 
this claim, as there is already sufficient medical evidence 
to decide the claim.  In McClendon v. Nicholson, 20 Vet. App. 
79 (2006), the Court reviewed the criteria for determining 
when an examination is required by applicable regulation and 
how the Board applies 38 C.F.R. § 3.159(c).  The three 
salient benchmarks in making a determination as to when a VA 
examination is necessary are: competent evidence of a current 
disability or recurrent symptoms; establishment of an in-
service event, injury, or disease; and indication that the 
current disability may be associated with an in-service 
event.  The Board finds that the Veteran's current disorder 
is not associated with the in-service event of exposure to 
Agent Orange.  Therefore, the Board finds that the evidence 
of record does not trigger the necessity of an examination in 
order to decide the claim on the merits.  See 38 C.F.R. § 
3.159(c).

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.


ORDER

Entitlement to service connection for CML is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


